Milton A. Wilts®, J.
The defendant, William R Navarra, above named, through his attorney, Reginald P. Bigness, Esq., moves for an order granting permission to inspect the Grand Jury minutes upon which the indictment herein is based, and also moves for a dismissal of the indictment, as to said defendant, alleging that testimony produced before the Grand Jury was insufficient to support the indictment as a matter of law.
The' indictment in question was returned by the October, 1957 Grand Jury of Jefferson County, held in connection with the Trial Term of the Supreme Court in and for said county and was thereafter transferred to the County Court of Jefferson County by order duly entered in the office of the Clerk of said county for further proceedings.
A transcript of the testimony that was considered by the said Grand Jury has been read and examined by the court, and all specifications relied upon by counsel, as grounds for said application, have been carefully considered.
The evidence here presented to the Grand Jury, with respect to the defendant, appears to fall far short of the requirements under the law. The record does not indicate that there was sufficient testimony, before the Grand Jury which returned the said indictment, to warrant the finding of the same. It follows, therefore, it must be determined that there was insufficient testimony against said defendant before the Grand Jury, and that the charge was not substantiated as to him by any competent evidence which was adduced.
Although the motion herein was originally only for the inspection of the Grand Jury minutes, where, on such a motion, it appears that the indictment has been found without sufficient evidence or upon illegal testimony, the court has inherent power to dismiss the indictment without passing upon the motion. (People v. Walsh, 92 Misc. 573; People v. Hirschberg, 37 N. Y. S. 2d 86.)
That being the situation in the instant matter and the defendant having also moved to dismiss the indictment as above mentioned, the indictment as to William R. Navarra, the defendant herein, is dismissed, with leave to the District Attorney to resubmit the matter to another Grand Jury, the motion to inspect the Grand Jury minutes being not passed upon.